DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/860195 filed on 10/18/2022. 
3.	Claims 1, 2 and 10-20  have been amended.
Claims 1-20 now remain pending.
Claims 1, 10 and 16 are independent claims.
Response to Arguments
4.	Applicant’s arguments with respect to newly amended independent claims 1, 10 and 16 and claims 2-9, 11-15 and 17-20 on pages 8-11 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Finberg (Art newly made of record) and Kiyouichi (Art newly made of record) as applied below, as they further teach such use. 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 8-10, 12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaila et al., U.S. Patent No. 9,652,364 (hereinafter Kaila) in view of Gupta et al.,  Patent No. 9032373 (hereinafter Gupta) in view of Finberg, US 2013/0059578. 
   In regards to claim 1, Kaila teaches: 
A computer-implemented method, comprising: executing a plug-in on a computing device (Fig. 4), (column 2, lines 22-24, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted) and (column 11, lines 33-38, see the local agent 406 may include at least a web browser extension that can interact with the server agent 408 of a server 410 (service provider computers 210) for providing mobile HTML testing and debugging for a remotely hosted mobile device that can be rendered and simulated on the client 402).
in response to the executing the plug-in, generating an emulator for testing a hybrid application, the emulator simulating an operating system of a client device such that, during testing, the hybrid application replicates operations of a browser operating on the client device (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications), (column 3, line 61 – column 4, line 3 , see  an emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104) and (column 2, lines 22-43, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted. A developer, tester, or user can provide input via the web browser that can be relayed by the local agent to a remotely hosted mobile device for remote debugging and testing. The input may be executed on the remotely hosted mobile device and a result of the execution of the input on the remotely hosted mobile device may be rendered in real time to the developer on their local device via the web browser. Further, debugging input may be provided according to one debugging protocol and translated for execution on a remotely hosted mobile device that requires input that corresponds to another debugging protocol. For example, input may be provided according to an Android® protocol, translated to an iOS® protocol and executed on an iPhone® where the execution of the input is displayed on a local client that is remote from the iPhone.® The input may include executable or non-executable configuration information where appropriate (depending on the debugging protocol in question, the provisioned device/emulator, or the programmatic language being utilized by the user)) (emphasis added).
installing the hybrid application in the emulator (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications). 
executing instructions received from the server for testing the hybrid application; and providing results from testing the hybrid application to the server (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications) and (column 3, line 39 – column 4, line 2, see the client device 102 may communicate with the server 104 via one or more networks 106. The service server 104 may host or implement a mobile device and emulator fleet 108 that includes a variety of mobile devices (different models, hardware capabilities, operating systems, etc.) 110-116 and emulators 118 in a scalable cloud environment 120… The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118). A simulation, such as simulation 124, may include a real time stream of the particular mobile device or emulator such as actions, interactions, input/output results that are taking place on the particular mobile device or, a rendered view of the particular mobile device that may include a series of screen captures via a screen cast application. An emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104, the functions of an operating system for a particular mobile device on the server 104 for rendering on the client device 102) (emphasis added).   
Kaila doesn’t explicitly teach:
notifying a server that the hybrid application is ready for testing.
However, Gupta teaches such use: (column 13, lines 17-23, see some embodiments of the present disclosure may include one or more of the following features, characteristics, and/or advantages: (i) optimizes release cycle of any software product; (ii) on-demand provisioning controller comprising multiple hypervisors, clouds, data centers, Solaris Zones, virtual machines, POWER Systems, logical partitions (LPAR), system workload partitions) and (column 11, lines 38-44, see(vi) alerting testing controller of a forge tool when the product is ready to be used and tested; (vii)  testing automated framework trigger required set of machines choosing the pattern and platform; (viii) multiple machines are provisioned, configured for required test-bed including any databases or application servers or web servers). 
Kaila and Gupta are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila and Gupta before him or her, to modify the system of Kaila to include the teachings of Gupta, as a system for end to end testing, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to send alerts as suggested by Gupta (column 11, lines 38-44, column 15, lines 45-55). 
Kaila and Gupta, in particular Kaila doesn’t explicitly teach:
sending, based on the providing results from testing the hybrid application to the server an instruction that causes the emulator to uninstall from the computing device.
However, Finberg teaches such use (p. 5, [0056], see this process of sending commands and reporting results (i.e., line 74-line 78) may continue until the issues with the computer 24 are fixed. Once fixed, however, the control program 40 on client device 20 automatically sends a termination message to the computer 24 (line 80). The emulator agent, upon receipt of the termination message, resets the configuration settings on the computer 24 to desired values to place the computer 24 into a normal operating mode and tears down the communications bridge between the emulator agent and the client device 20. The emulator agent also generates commands to permanently delete all the diagnostic and repair programs 44 from the predetermined directory on computer 24 (box 82). The client device 20 then notifies the server 16 of the termination and sends any remaining information to the server 16 for logging (line 84) before deactivating or terminating its execution on client device 20 (box 86). Once deactivated, a user cannot use the application programs 40, 42, 44 to perform diagnostics and repair functions on computer 24. A user faced with another issue on computer 24 would need to purchase another limited license for application programs 40, 42, 44, or once again download the application programs 40, 42, 44 from the server 14).
Kaila, Gupta and Finberg are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta and Finberg before him or her, to modify the system of Kaila and Gupta, in particular Kaila to include the teachings of Finberg, as a system for performing diagnostics, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator, as suggested by Finberg (p. 5, [0056], p. 10, [0102]).   
     
   In regards to claim 3, Kaila teaches: 
 the instructions for testing the hybrid application include a web address for testing the hybrid application, and wherein the method further comprises directing the hybrid application to the web address (column 3, lines 48-55, see a web browser, such as web browser 122 may be a software application for retrieving, presenting, and traversing information resource on the World Wide Web where an information resource may be identified by a uniform resource locator (URL). The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118)).
 
   In regards to claim 8, Kaila teaches: 
the notifying the server comprises notifying the server in response to the hybrid application being launched in the emulator (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications) and (column 3, line 39 – column 4, line 2, see the client device 102 may communicate with the server 104 via one or more networks 106. The service server 104 may host or implement a mobile device and emulator fleet 108 that includes a variety of mobile devices (different models, hardware capabilities, operating systems, etc.) 110-116 and emulators 118 in a scalable cloud environment 120… The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118). A simulation, such as simulation 124, may include a real time stream of the particular mobile device or emulator such as actions, interactions, input/output results that are taking place on the particular mobile device or, a rendered view of the particular mobile device that may include a series of screen captures via a screen cast application. An emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104, the functions of an operating system for a particular mobile device on the server 104 for rendering on the client device 102) (emphasis added).   

   In regards to claim 9, Kaila teaches:
executing the plug-in in response to receiving instructions to execute the plug-in (column 11, lines 24-38, see FIG. 4 illustrates an example workflow for a cloud mobile device debugging service, according to embodiments. The workflow 400 of FIG. 4 may include a client 402 such as client device 204 that implements or is configured to run a debugging client 404 and a local agent 406… The local agent 406 may include at least a web browser extension that can interact with the server agent 408 of a server 410 (service provider computers 210) for providing mobile HTML testing and debugging for a remotely hosted mobile device that can be rendered and simulated on the client 402).
the instructions include a file location on the computing device for retrieving the hybrid application (column 17, lines 30-33, see the application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device) and (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications). 

   In regards to claim 10, Kaila teaches: 
A device, comprising: a memory; and a processor coupled to the memory and configured to perform operation comprising: executing a plug-in on a the device (Fig. 4), (column 2, lines 22-24, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted) and (column 11, lines 33-38, see the local agent 406 may include at least a web browser extension that can interact with the server agent 408 of a server 410 (service provider computers 210) for providing mobile HTML testing and debugging for a remotely hosted mobile device that can be rendered and simulated on the client 402).
in response to the executing the plug-in, generating an emulator for testing a hybrid application, the emulator simulating an operating system of a client device such that, during testing, the hybrid application replicates operations of a browser operating on the client device (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications), (column 3, line 61 – column 4, line 3 , see  an emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104) and (column 2, lines 22-43, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted. A developer, tester, or user can provide input via the web browser that can be relayed by the local agent to a remotely hosted mobile device for remote debugging and testing. The input may be executed on the remotely hosted mobile device and a result of the execution of the input on the remotely hosted mobile device may be rendered in real time to the developer on their local device via the web browser. Further, debugging input may be provided according to one debugging protocol and translated for execution on a remotely hosted mobile device that requires input that corresponds to another debugging protocol. For example, input may be provided according to an Android® protocol, translated to an iOS® protocol and executed on an iPhone® where the execution of the input is displayed on a local client that is remote from the iPhone.® The input may include executable or non-executable configuration information where appropriate (depending on the debugging protocol in question, the provisioned device/emulator, or the programmatic language being utilized by the user)) (emphasis added).
installing the hybrid application in the emulator (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications). 
executing instructions received from the server for testing the hybrid application; and providing results from testing the hybrid application to the server (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications) and (column 3, line 39 – column 4, line 2, see the client device 102 may communicate with the server 104 via one or more networks 106. The service server 104 may host or implement a mobile device and emulator fleet 108 that includes a variety of mobile devices (different models, hardware capabilities, operating systems, etc.) 110-116 and emulators 118 in a scalable cloud environment 120… The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator  118). A simulation, such as simulation 124, may include a real time stream of the particular mobile device or emulator such as actions, interactions, input/output results that are taking place on the particular mobile device or, a rendered view of the particular mobile device that may include a series of screen captures via a screen cast application. An emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104, the functions of an operating system for a particular mobile device on the server 104 for rendering on the client device 102) (emphasis added).   
Kaila doesn’t explicitly teach:
notifying a server that the hybrid application is ready for testing.
However, Gupta teaches such use: (column 13, lines 17-23, see some embodiments of the present disclosure may include one or more of the following features, characteristics, and/or advantages: (i) optimizes release cycle of any software product; (ii) on-demand provisioning controller comprising multiple hypervisors, clouds, data centers, Solaris Zones, virtual machines, POWER Systems, logical partitions (LPAR), system workload partitions) and (column 11, lines 38-44, see(vi) alerting testing controller of a forge tool when the product is ready to be used and tested; (vii)  testing automated framework trigger required set of machines choosing the pattern and platform; (viii) multiple machines are provisioned, configured for required test-bed including any databases or application servers or web servers). 
Kaila and Gupta are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila and Gupta before him or her, to modify the system of Kaila to include the teachings of Gupta, as a system for end to end testing, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to send alerts as suggested by Gupta (column 11, lines 38-44, column 15, lines 45-55).  
Kaila and Gupta, in particular Kaila doesn’t explicitly teach:
sending, based on the providing results from testing the hybrid application to the server an instruction that causes the emulator to uninstall from the computing device.
However, Finberg teaches such use (p. 5, [0056], see this process of sending commands and reporting results (i.e., line 74-line 78) may continue until the issues with the computer 24 are fixed. Once fixed, however, the control program 40 on client device 20 automatically sends a termination message to the computer 24 (line 80). The emulator agent, upon receipt of the termination message, resets the configuration settings on the computer 24 to desired values to place the computer 24 into a normal operating mode and tears down the communications bridge between the emulator agent and the client device 20. The emulator agent also generates commands to permanently delete all the diagnostic and repair programs 44 from the predetermined directory on computer 24 (box 82). The client device 20 then notifies the server 16 of the termination and sends any remaining information to the server 16 for logging (line 84) before deactivating or terminating its execution on client device 20 (box 86). Once deactivated, a user cannot use the application programs 40, 42, 44 to perform diagnostics and repair functions on computer 24. A user faced with another issue on computer 24 would need to purchase another limited license for application programs 40, 42, 44, or once again download the application programs 40, 42, 44 from the server 14).
Kaila, Gupta and Finberg are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta and Finberg before him or her, to modify the system of Kaila and Gupta, in particular Kaila to include the teachings of Finberg, as a system for performing diagnostics, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator, as suggested by Finberg (p. 5, [0056], p. 10, [0102]).     

   In regards to claim 12, Kaila teaches: 
the instructions for testing the hybrid application include a web address for testing the hybrid application, and wherein the operations further comprise directing the hybrid application to the web address (column 3, lines 48-55, see a web browser, such as web browser 122 may be a software application for retrieving, presenting, and traversing information resource on the World Wide Web where an information resource may be identified by a uniform resource locator (URL). The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118)). 

   In regards to claim 16, Kaila teaches: 
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: executing a plug-in on a computing device (Fig. 4), (column 2, lines 22-24, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted) and (column 11, lines 33-38, see the local agent 406 may include at least a web browser extension that can interact with the server agent 408 of a server 410 (service provider computers 210) for providing mobile HTML testing and debugging for a remotely hosted mobile device that can be rendered and simulated on the client 402).
in response to the executing the plug-in, generating an emulator for testing a hybrid application, the emulator simulating an operating system of a client device such that, during testing, the hybrid application replicates operations of a browser operating on the client device (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications), (column 3, line 61 – column 4, line 3 , see  an emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104) and (column 2, lines 22-43, see a local agent, such as a web browser based extension, may present a mobile device environment that corresponds to a mobile device that is remotely hosted. A developer, tester, or user can provide input via the web browser that can be relayed by the local agent to a remotely hosted mobile device for remote debugging and testing. The input may be executed on the remotely hosted mobile device and a result of the execution of the input on the remotely hosted mobile device may be rendered in real time to the developer on their local device via the web browser. Further, debugging input may be provided according to one debugging protocol and translated for execution on a remotely hosted mobile device that requires input that corresponds to another debugging protocol. For example, input may be provided according to an Android® protocol, translated to an iOS® protocol and executed on an iPhone® where the execution of the input is displayed on a local client that is remote from the iPhone.® The input may include executable or non-executable configuration information where appropriate (depending on the debugging protocol in question, the provisioned device/emulator, or the programmatic language being utilized by the user)) (emphasis added).
installing the hybrid application in the emulator (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications). 
executing instructions received from the server for testing the hybrid application; and providing results from testing the hybrid application to the server (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications) and (column 3, line 39 – column 4, line 2, see the client device 102 may communicate with the server 104 via one or more networks 106. The service server 104 may host or implement a mobile device and emulator fleet 108 that includes a variety of mobile devices (different models, hardware capabilities, operating systems, etc.) 110-116 and emulators 118 in a scalable cloud environment 120… The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118). A simulation, such as simulation 124, may include a real time stream of the particular mobile device or emulator such as actions, interactions, input/output results that are taking place on the particular mobile device or, a rendered view of the particular mobile device that may include a series of screen captures via a screen cast application. An emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104, the functions of an operating system for a particular mobile device on the server 104 for rendering on the client device 102) (emphasis added).   
Kaila doesn’t explicitly teach:
notifying a server that the hybrid application is ready for testing.
However, Gupta teaches such use: (column 13, lines 17-23, see some embodiments of the present disclosure may include one or more of the following features, characteristics, and/or advantages: (i) optimizes release cycle of any software product; (ii) on-demand provisioning controller comprising multiple hypervisors, clouds, data centers, Solaris Zones, virtual machines, POWER Systems, logical partitions (LPAR), system workload partitions) and (column 11, lines 38-44, see(vi) alerting testing controller of a forge tool when the product is ready to be used and tested; (vii)  testing automated framework trigger required set of machines choosing the pattern and platform; (viii) multiple machines are provisioned, configured for required test-bed including any databases or application servers or web servers). 
Kaila and Gupta are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila and Gupta before him or her, to modify the system of Kaila to include the teachings of Gupta, as a system for end to end testing, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to send alerts as suggested by Gupta (column 11, lines 38-44, column 15, lines 45-55).      
Kaila and Gupta, in particular Kaila doesn’t explicitly teach:
sending, based on the providing results from testing the hybrid application to the server an instruction that causes the emulator to uninstall from the computing device.
However, Finberg teaches such use (p. 5, [0056], see this process of sending commands and reporting results (i.e., line 74-line 78) may continue until the issues with the computer 24 are fixed. Once fixed, however, the control program 40 on client device 20 automatically sends a termination message to the computer 24 (line 80). The emulator agent, upon receipt of the termination message, resets the configuration settings on the computer 24 to desired values to place the computer 24 into a normal operating mode and tears down the communications bridge between the emulator agent and the client device 20. The emulator agent also generates commands to permanently delete all the diagnostic and repair programs 44 from the predetermined directory on computer 24 (box 82). The client device 20 then notifies the server 16 of the termination and sends any remaining information to the server 16 for logging (line 84) before deactivating or terminating its execution on client device 20 (box 86). Once deactivated, a user cannot use the application programs 40, 42, 44 to perform diagnostics and repair functions on computer 24. A user faced with another issue on computer 24 would need to purchase another limited license for application programs 40, 42, 44, or once again download the application programs 40, 42, 44 from the server 14).
Kaila, Gupta and Finberg are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta and Finberg before him or her, to modify the system of Kaila and Gupta, in particular Kaila to include the teachings of Finberg, as a system for performing diagnostics, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator, as suggested by Finberg (p. 5, [0056], p. 10, [0102]).   

   In regards to claim 18, Kaila teaches: 
the instructions for testing the hybrid application include a web address for testing the hybrid application, and wherein the operations further comprise directing the hybrid application to the web address (column 3, lines 48-55, see a web browser, such as web browser 122 may be a software application for retrieving, presenting, and traversing information resource on the World Wide Web where an information resource may be identified by a uniform resource locator (URL). The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118)). 

   In regards to claim 19, Kaila teaches: 
the notifying the server comprises notifying the server in response to the hybrid application being launched in the emulator (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications) and (column 3, line 39 – column 4, line 2, see the client device 102 may communicate with the server 104 via one or more networks 106. The service server 104 may host or implement a mobile device and emulator fleet 108 that includes a variety of mobile devices (different models, hardware capabilities, operating systems, etc.) 110-116 and emulators 118 in a scalable cloud environment 120… The web browser 122 may also display a simulation 124 that represents the execution of the input on a particular mobile device (such as devices 110-116 or emulator 118). A simulation, such as simulation 124, may include a real time stream of the particular mobile device or emulator such as actions, interactions, input/output results that are taking place on the particular mobile device or, a rendered view of the particular mobile device that may include a series of screen captures via a screen cast application. An emulator, such as emulator 118 may include software or hardware that duplicates or emulates the functions of the operating system or any other application/network document browser that functions within the operating system of one computer system in another computer system. For example, the emulator 118 may be duplicated, by one computer system in communication with the server 104, the functions of an operating system for a particular mobile device on the server 104 for rendering on the client device 102) (emphasis added).   

In regards to claim 20, Kaila teaches:
the operations further comprise executing the plug-in in response to receiving instructions to execute the plug-in (column 11, lines 24-38, see FIG. 4 illustrates an example workflow for a cloud mobile device debugging service, according to embodiments. The workflow 400 of FIG. 4 may include a client 402 such as client device 204 that implements or is configured to run a debugging client 404 and a local agent 406… The local agent 406 may include at least a web browser  extension that can interact with the server agent 408 of a server 410 (service provider computers 210) for providing mobile HTML testing and debugging for a remotely hosted mobile device that can be rendered and simulated on the client 402).
the instructions include a file location on the computing device for retrieving the hybrid application (column 17, lines 30-33, see the application server can include any appropriate hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device) and (column 1, lines 27-29, see developers may utilize hybrid mobile applications that can display hypertext markup language (e.g., HTML) content inside applications). 

7.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaila in view of Gupta in view of Finberg in view of Katsumi et al., JP H09198196  (hereinafter Katsumi) in view of Kiyouichi et al., JP 2005276065  (hereinafter Kiyouichi).
In regards to claims 1, 10 and 16 the rejections above are incorporated respectively.
   In regards to claim 2, Kaila, Gupta and Finberg in particular Kaila doesn’t explicitly teach:
removing the emulator from the computing device after providing the results to the server.
However, Katsumi teaches such use: (p. 2, 8th para., see in the present invention, when performing a debugging operation, a serial cable is connected to the serial interface to connect with an external emulator device for a microcomputer. Then, the test command (serial data) output from the microcomputer emulator device is input to the microcomputer via the serial interface. The microcomputer outputs signals for clock duty adjustment, write / read test, etc. to the gate array, volatile memory, non-volatile memory, etc. according to the input test command. Further, the microcomputer reports the result of the test to the microcomputer emulator device via the serial interface. After the debugging work, disconnect the serial cable from the serial interface and remove the external microcomputer emulator).
Kaila, Gupta, Finberg and Katsumi are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Katsumi before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Katsumi, as a system for an emulator device and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator as suggested by Katsumi (p. 2, 8th para., p. 4, 3rd para.).     
Kaila, Gupta, Finberg and Katsumi in particular Kaila doesn’t explicitly teach:
executing a system verification function, wherein the installing the hybrid application in the emulator is based on the executed system verification function indicating a state of the emulator.
However, Kiyouichi  teaches such use: (p. 4, last para., see then the emulator 12 is activated in such a state that the writing of instructions to the ROM 17 and the alternative RAM 19 is completed, the CPU 16 of the evaluation microcomputer 13 reads and executes the instructions in sequence by accessing the ROM 17. When the CPU 16 accesses the predetermined address area, the alternative RAM 19 is chip-selected instead of the ROM 17, so that the CPU 16 executes the instruction stored in the alternative RAM 19). 
Kaila, Gupta, Finberg, Katsumi and Kiyouichi are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg, Katsumi and Kiyouichi before him or her, to modify the system of Kaila, Gupta, Finberg and Katsumi, in particular Kaila to include the teachings of Kiyouichi, as a system for an emulator, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator to load programs as suggested by Kiyouichi (p. 4, last para., p. 5, 7th para.).      

   In regards to claim 11, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
the process is further configured to remove the emulator from the device after providing the results to the server.
However, Katsumi teaches such use: (p. 2, 8th para., see in the present invention, when performing a debugging operation, a serial cable is connected to the serial interface to connect with an external emulator device for a microcomputer. Then, the test command (serial data) output from the microcomputer emulator device is input to the microcomputer via the serial interface. The microcomputer outputs signals for clock duty adjustment, write / read test, etc. to the gate array, volatile memory, non-volatile memory, etc. according to the input test command. Further, the microcomputer reports the result of the test to the microcomputer emulator device via the serial interface. After the debugging work, disconnect the serial cable from the serial interface and remove the external microcomputer emulator).
Kaila, Gupta, Finberg and Katsumi are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Katsumi before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Katsumi, as a system for an emulator device and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator as suggested by Katsumi (p. 2, 8th para., p. 4, 3rd para.).     
Kaila, Gupta, Finberg and Katsumi in particular Kaila doesn’t explicitly teach:
executing a system verification function, wherein the installing the hybrid application in the emulator is based on the executed system verification function indicating a state of the emulator.
However, Kiyouichi  teaches such use: (p. 4, last para., see then the emulator 12 is activated in such a state that the writing of instructions to the ROM 17 and the alternative RAM 19 is completed, the CPU 16 of the evaluation microcomputer 13 reads and executes the instructions in sequence by accessing the ROM 17. When the CPU 16 accesses the predetermined address area, the alternative RAM 19 is chip-selected instead of the ROM 17, so that the CPU 16 executes the instruction stored in the alternative RAM 19). 
Kaila, Gupta, Finberg, Katsumi and Kiyouichi are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg, Katsumi and Kiyouichi before him or her, to modify the system of Kaila, Gupta, Finberg and Katsumi, in particular Kaila to include the teachings of Kiyouichi, as a system for an emulator, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator to load programs as suggested by Kiyouichi (p. 4, last para., p. 5, 7th para.).      

   In regards to claim 17, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
the operations further comprise removing the emulator from the computing device after providing the results to the server.
However, Katsumi teaches such use: (p. 2, 8th para., see in the present invention, when performing a debugging operation, a serial cable is connected to the serial interface to connect with an external emulator device for a microcomputer. Then, the test command (serial data) output from the microcomputer emulator device is input to the 
microcomputer via the serial interface. The microcomputer outputs signals for clock duty adjustment, write / read test, etc. to the gate array, volatile memory, non-volatile memory, etc. according to the input test command. Further, the microcomputer reports the result of the test to the microcomputer emulator device via the serial interface. After the debugging work, disconnect the serial cable from the serial interface and remove the external microcomputer emulator).
Kaila, Gupta, Finberg and Katsumi are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Katsumi before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Katsumi, as a system for an emulator device and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to remove an emulator as suggested by Katsumi (p. 2, 8th para., p. 4, 3rd para.).     
Kaila, Gupta, Finberg, and Katsumi in particular Kaila doesn’t explicitly teach:
executing a system verification function, wherein the installing the hybrid application in the emulator is based on the executed system verification function indicating a state of the emulator.
However, Kiyouichi  teaches such use: (p. 4, last para., see then the emulator 12 is activated in such a state that the writing of instructions to the ROM 17 and the alternative RAM 19 is completed, the CPU 16 of the evaluation microcomputer 13 reads and executes the instructions in sequence by accessing the ROM 17. When the CPU 16 accesses the predetermined address area, the alternative RAM 19 is chip-selected instead of the ROM 17, so that the CPU 16 executes the instruction stored in the alternative RAM 19). 
Kaila, Gupta, Finberg, Katsumi and Kiyouichi are analogous art because they are from the same field of endeavor, software emulatioin.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg, Katsumi and Kiyouichi before him or her, to modify the system of Kaila, Gupta, Finberg and Katsumi, in particular Kaila to include the teachings of Kiyouichi, as a system for an emulator, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator to load programs as suggested by Kiyouichi (p. 4, last para., p. 5, 7th para.).      

8.	Claims 4, 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaila in view of Gupta in view of Finberg in view of Dawson et al., GB 2597384 (hereinafter Dawson). 
In regards to claims 1, 10 and 16 the rejections above are incorporated respectively.
   In regards to claim 4, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
generating the emulator comprises identifying one or more system images provided in a software development kit (SDK) for the operating system of the client device, based on the SDK being installed on the computing device.
However, Dawson teaches such use: (p. 2, [0003], see the SDK can be a set of software development tools that enable the creation of applications for a particular platform of the client device. The SDK can include source code, development tools, an emulator, libraries, and the like, to build application for the particular platform. The request can be examined by one or more servers to identify an application that initiated the request at the client device. The servers can be configured to generate real-time requests based on the request for the digital component from the SDK. Each of the real-time requests can include information such as a set of other SDKs installed in the identified application). 
Kaila, Gupta, Finberg and Dawson are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Dawson before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Dawson, as a system for custom digital components, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to generate an emulator, as suggested by Dawson (p. 2, [0003], p. 8, [0081]).      

   In regards to claim 5, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
generating the emulator further comprises receiving a Selection of a system image from among the one or more system images, and wherein the emulator is generated based on the selected system image.
However, Dawson teaches such use: (p. 2, [0003], see the SDK can be a set of software development tools that enable the creation of applications for a particular platform of the client device. The SDK can include source code, development tools, an emulator, libraries, and the like, to build application for the particular platform. The request can be examined by one or more servers to identify an application that initiated the request at the client device. The servers can be configured to generate real-time requests based on the request for the digital component from the SDK. Each of the real-time requests can include information such as a set of other SDKs installed in the identified application). 
Kaila, Gupta, Finberg and Dawson are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Dawson before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Dawson, as a system for custom digital components, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to generate an emulator, as suggested by Dawson (p. 2, [0003], p. 8, [0081]).      

   In regards to claim 13, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
to generating the emulator, further comprises identifying one or more system images provided in a software development kit (SDK) for the operating system of the client device, based on the SDK being installed on the computing device.
However, Dawson teaches such use: (p. 2, [0003], see the SDK can be a set of software development tools that enable the creation of applications for a particular platform of the client device. The SDK can include source code, development tools, an emulator, libraries, and the like, to build application for the particular platform. The request can be examined by one or more servers to identify an application that initiated the request at the client device. The servers can be configured to generate real-time requests based on the request for the digital component from the SDK. Each of the real-time requests can include information such as a set of other SDKs installed in the identified application). 
Kaila, Gupta, Finberg and Dawson are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Dawson before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Dawson, as a system for custom digital components, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to generate an emulator, as suggested by Dawson (p. 2, [0003], p. 8, [0081]).      

   In regards to claim 14, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
the generating the emulator further comprises receiving a selection of a system image from among the one or more system images, and wherein the emulator is generated based on the selected system image.
However, Dawson teaches such use: (p. 2, [0003], see the SDK can be a set of software development tools that enable the creation of applications for a particular platform of the client device. The SDK can include source code, development tools, an emulator, libraries, and the like, to build application for the particular platform. The request can be examined by one or more servers to identify an application that initiated the request at the client device. The servers can be configured to generate real-time requests based on the request for the digital component from the SDK. Each of the real-time requests can include information such as a set of other SDKs installed in the identified application). 
Kaila, Gupta, Finberg and Dawson are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Dawson before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Dawson, as a system for custom digital components, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to generate an emulator, as suggested by Dawson (p. 2, [0003], p. 8, [0081]).      

   9.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaila in view of Gupta in view of Finberg in view of Dawson in view of Kobres US 20150149412. 
In regards to claims 1, 4, 10, 13 and 16 the rejections above are incorporated accordingly
   In regards to claim 6, Kaila, Gupta, Finberg and Dawson, in particular Kaila doesn’t explicitly teach:
generating the emulator is based on a default system image from among the one or more system images.
However, Kobres teaches such use: (p. 2, [0029], see the help desk attendant connects to computer system 30 to configure computer 30 to store snapshots 60 while computer system 30 is operating normally. In an example embodiment, the help desk attendant may first establish a remote connection using remote control software 24 and reboot computer system 30 from a bootable image file 58 within default partition 52. If remote access software 26 requires secure credentials, the help desk attendant may view the credentials during boot using terminal emulator software 28).
Kaila, Gupta, Finberg, Dawson and Kobres are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg, Dawson and Kobres before him or her, to modify the system of Kaila, Gupta, Dawson and Finberg, in particular Kaila to include the teachings of Kobres, as a system for computer recovery, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator as suggested by Kobres (p. 2, [0029], p. 3, [0054]).      

   In regards to claim 15, Kaila, Gupta, Finberg and Dawson, in particular Kaila doesn’t explicitly teach:
the generating the emulator further comprises generating the emulator based on a default system image from among the one or more system images.
However, Kobres teaches such use: (p. 2, [0029], see the help desk attendant connects to computer system 30 to configure computer 30 to store snapshots 60 while computer system 30 is operating normally. In an example embodiment, the help desk attendant may first establish a remote connection using remote control software 24 and reboot computer system 30 from a bootable image file 58 within default partition 52. If remote access software 26 requires secure credentials, the help desk attendant may view the credentials during boot using terminal emulator software 28).
Kaila, Gupta, Finberg, Dawson and Kobres are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg, Dawson and Kobres before him or her, to modify the system of Kaila, Gupta, Dawson and Finberg, in particular Kaila to include the teachings of Kobres, as a system for computer recovery, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator as suggested by Kobres (p. 2, [0029], p. 3, [0054]).      

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaila in view of Gupta in view of Finberg in view of Texeira et al.,  US 20190108036 (hereinafter Texeira).
    In regards to claims 1, the rejections above are incorporated respectively.
   In regards to claim 7, Kaila, Gupta and Finberg, in particular Kaila doesn’t explicitly teach:
the installing the hybrid application in the emulator comprises installing the hybrid application in response to the determining that the emulator is active on the computing device.
However, Texeira teaches such use: (p. 4, [0052], see in some aspects, the compiler 318 creates hybrid binaries that are executed by the emulator 310) and (p. 8, [0099], see according to an embodiment, exception handling of hybrid binaries created by a compiler 610 and executed by an OS emulator 612, which is performed by an exception monitor 614 (as described herein) may be accomplished by software). 
Kaila, Gupta,  Finberg and Texeira are analogous art because they are from the same field of endeavor, software emulation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Kaila, Gupta, Finberg and Texeira before him or her, to modify the system of Kaila, Gupta and Finberg, in particular Kaila to include the teachings of Texeira, as a system for exception handling, and accordingly it would enhance the system of Kaila, which is focused on a service for mobile testing, because that would provide Kaila with the ability to utilize an emulator as suggested by Texeira (p. 4, [0052], p. 11, [0153]).    
  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Muttik et al., 		20130247198
Dashi et al., 		9294243
12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193